REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record does not disclose or render obvious the limitations of “wherein the controller is configured such that, when being located within an area around a railroad crossing as the specific area, the controller determines, as a second determination, whether or not a railroad crossing gate is in a non-passage state based on information on operation of the railroad crossing gate acquired from a railroad crossing gate controller, and select the one or both of the direct communication method and the indirect communication method based on a result of the second determination” in combination with all other claim limitations.  Therefore, claim 9 is allowable over the prior art of record.  
Regarding claim 14, the prior art of record does not disclose or render obvious the limitations of “wherein the controller is configured to determine whether or not a user of the terminal device is a specific person based on the attribute information included in the device information, and wherein the controller is configured such that, when the user is the specific person, the controller selects both of the direct communication method and the indirect communication method” in combination with all other claim limitations.  Therefore, claim 14 is allowable over the prior art of record.  
15, the prior art of record does not disclose or render obvious the limitations of “wherein the controller is configured to determine whether or not a vehicle carrying the terminal device is a specific type of vehicle based on the attribute information included in the device information, and wherein the controller is configured such that, when the vehicle carrying the terminal device is the specific type of vehicle, the controller selects both of the direct communication method and the indirect communication method” in combination with all other claim limitations.  Therefore, claim 15 is allowable over the prior art of record.  
Regarding claim 18, the prior art of record does not disclose or render obvious the limitations of “wherein the controller is configured to determine whether or not a vehicle carrying the first terminal device is a specific type of vehicle based on the attribute information included in the device information, and wherein the controller is configured such that, when the vehicle carrying the first terminal device is the specific type of vehicle, the controller selects both of the direct communication method and the indirect communication method” in combination with all other claim limitations.  Therefore, claim 18 is allowable over the prior art of record.  
Regarding claim 20, the prior art of record does not disclose or render obvious the limitations of “wherein the controller is configured to determine whether or not a vehicle carrying the terminal device is a specific type of vehicle based on the attribute information included in the device information, and wherein the controller is configured such that, when the vehicle carrying the terminal device is the specific type of vehicle, the controller selects both of the direct communication method and the indirect communication method” in combination with all other claim limitations.  Therefore, claim 20 is allowable over the prior art of record.  
Regarding claim 21, the prior art of record does not disclose or render obvious the limitations of “determining whether or not a vehicle carrying the terminal device is a specific 
Regarding claim 22, the prior art of record does not disclose or render obvious the limitations of “determining whether or not a vehicle carrying the first terminal device is a specific type of vehicle based on the attribute information included in the device information, and wherein, when the vehicle carrying the first terminal device is the specific type of vehicle, both of the direct communication method and the indirect communication method are selected” in combination with all other claim limitations.  Therefore, claim 22 is allowable over the prior art of record.  
Regarding claims 16 and 17, the claims depend from claim 15 and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 13, 2021